DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been reviewed by the examiner and entered of record in the file.
Accordingly, claims 21, 24, 25, 31-33, 35, 36, 38-40, 42 and 43 are amended.  Claims 21-43 are pending in the application.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 112
4.	Claim 24 was previously rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Upon further consideration of Applicant’s persuasive arguments and in view of Applicant’s amendment to the claim in order to clarify the proportions of beta-
Previous Claim Rejections - 35 USC § 102
5.	Claims 21, 33 and 36 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold, Pub. No. U.S. 2018/0021274 A1.
	Upon further consideration of Applicant’s amendment to delete “beta-hydroxybutyric acid” from the claims, the previous anticipation rejection over Arnold is overcome and is withdrawn.

Previous Claim Rejections - 35 USC § 103
6.	Claims 22, 23, 25-30, 32, 34-35 and 37-43 were previously rejected under 35 U.S.C. 103 as being unpatentable over Arnold, Pub. No. U.S. 2018/0021274 A1, as applied to claims 21, 33 and 36.
	Upon further consideration of Applicant’s amendment to delete “beta-hydroxybutyric acid” from the claims, the previous obviousness rejection over Arnold is withdrawn.
7.	Claim 31 was previously rejected under 35 U.S.C. 103(a) as being unpatentable over Arnold, U.S. Pub No. 2018/0021274, as applied to claim 21 in the 102(a)(1) rejection, in view of Cavaleri, U.S. Pub. No. 2017/0290792.
	Upon further consideration of Applicant’s amendment to delete “beta-hydroxybutyric acid” from the claims, the previous obviousness rejection over Arnold in view of Cavaleri is withdrawn.
Previous Double Patenting Rejection
8.	Claims 21-23, 25-31, 33, 34, 36 and 37 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Pat. No. 10,292,952 B2 and claims 1-20 of U.S. Pat. No. 10,736,861, each in view of Arnold, U.S. Pub. No. 2018/0021274.
	Regarding the double patenting rejection over U.S. Pat. No. 10,292,952 B2, the terminal disclaimer filed on February 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,292,952 B2 has been reviewed, accepted and recorded.  
	Applicant’s amendatory changes in order to remove the recitation of a kit from claims 38-40 obviate the previous rejection over U.S. Pat. No. 10,736,861 B2; accordingly said rejection is withdrawn.
EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John M. Guynn on March 11, 2021.
10.	The application has been amended as follows: 
	(a)	CLAIM 21, line 3, please delete the text “a plurality of” and replace with 				the following text: “at least three”;
	(b)	CLAIM 22, please CANCEL;
CLAIM 33, line 3, please delete the text “a plurality of” and replace with 				the following text: “at least three”;
	(d)	CLAIM 34, line 2, please delete the text “at least three of”;
	(e)	CLAIM 36, line 10, please delete the text “a plurality of” and replace with 				the following text: “at least three”;
	(f)	CLAIM 37, line 2, please delete the text “at least three of”;
	(g)	CLAIM 38, line 2, please delete the text “the plurality of” and replace 				with the term “total”;
	(h)	CLAIM 39, line 2, please delete the text “the plurality of” and replace 				with the term “total”;
	(i)	CLAIM 40, line 2, please delete the text “the plurality of” and replace 				with the term “total”.

REASONS FOR ALLOWANCE
11.	In view of Applicant’s amendatory changes and cancellations, claims 21 and 23-43 are allowable over the art of record, as newly renumbered claims 1-22. 
The following is an examiner’s statement of reasons for allowance:
This invention is directed to a novel beta-hydroxybutyrate mixed salt composition in solid and/or powdered form, for increasing blood ketone level in a subject, comprising at least three beta-hydroxybutyrate salts selected from sodium beta-hydroxybutyrate, potassium beta-hydroxybutyrate, calcium beta-hydroxybutyrate, and magnesium beta-hydroxybutyrate. After a thorough search, the closest of prior art,  D’Agostino, U.S. Pat No. 9,138,420 B2, was found to teach a similar ketogenic composition, however D’Agostino fails to teach, suggest or render obvious the instant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                           March 18, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611